DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “a memory controller, configured to program the data cells, wherein the memory controller verifies and records a state of each data cell in a set of the data cells in the corresponding supplementary cell after the programming, and stores the data to be programmed to the data cell using the one or more redundant cells reserved for the set of the data cells when the data cell is verified as failed.”
	Claim 11 is a method claim corresponding to the device claim 1 and is allowable for the same reasons.
	As per claim 18, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “reading data stored in the data cells and one or more redundant cells reserved for the set of the data 
	Claims 2-10, 12-17, 19 and 20 depend either directly or indirectly on claim 1, 11 or 18 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US Pat. 9,760,311 B1 discloses a memory controller capable of allocating spare cells to be substituted for future failed cells in one-time programmable memory cells.
PG Pub. 2017/0,053,716 A1 discloses an OTP memory and determining failure of a programming of the cells in the memory.
PG Pub. 2014/0,140,162 A1 discloses an OTP storage device capable of detecting defective word lines and replacing the defective word lines with redundant world lines.
CN 105336375 A discloses determining programming failure for a memory cell and programming the failed data to the redundant memory cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 18, 2021